Citation Nr: 0330183	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability, including as secondary to the service-connected 
right knee disability.

3.  Entitlement to service connection for skin disease, 
including as a disability occurring in Persian Gulf veterans. 

4.  Entitlement to service connection for chronic fatigue, 
including as a disability occurring in Persian Gulf veterans.

5.  Entitlement to service connection for memory loss, 
including as a disability occurring in Persian Gulf veterans. 

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee meniscus tear prior to December 
11, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1952 to September 1954.  He retired from the 
Texas Air National Guard in 1994.  He had other periods of 
active duty and active service, notably from October 1990 to 
December 1991 in Southwest Asia, from January 1992 to May 
1992, and from October 1993 to January 1994.  He is a Persian 
Gulf veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Waco, Texas.  In 
an August 1995 rating decision, the RO, in part, granted 
service connection for post-operative residuals of right 
lateral meniscus tear, which was subsequently assigned an 
initial rating of 10 percent.  In a July 2003 rating 
decision, the RO recharacterized the right knee disability to 
include degenerative joint disease with a total knee 
replacement, and assigned a 30 percent rating, effective from 
March 1, 2004, following a schedular 100 percent rating for 
one year after the total knee replacement on December 11, 
2002. 



REMAND

Because of changes in the law during the pendency of the 
appeal, the Board determines that further procedural and 
evidentiary development is required.  Accordingly, the case 
is REMANDED for the following action.  

1.  Ask the veteran to clarify 
whether he intends to pursue the 
appeal of an initial rating in excess 
of 10 percent for the service-
connected right knee disability prior 
to December 11, 2002.  And ask the 
veteran whether service medical 
records exist for the period of 
active service from October 1993 to 
January 1994. 

2.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010, (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5103 and 5103A, and 
any other applicable legal precedent.  

3.  Obtain the 1994 report of the 
Persian Gulf Registry examination.  

4.  Ask the veteran to identify other 
VA and non-VA medical records, not 
already of record, since January 1994 
to the present, and assist the 
veteran in obtaining any such 
records. 

5.  Schedule the veteran for a VA 
cardiology examination to determine 
whether the veteran has hypertension 
and whether hypertension is related 
to active service from October 1990 
to December 1991, from January 1992 
to May 1992, and from October 1993 to 
January 1994.  

The examiner is asked to express 
an opinion as to the onset of 
hypertension.  In the opinion, 
the examiner is asked to comment 
on the significance of blood 
pressure readings taken in 
conjunction with medical 
examinations to determine the 
veteran's fitness for military 
flying, none of which were 
conducted while the veteran was 
in active service: April 7, 
1990: sitting, 130/90; 
recumbent, 140/90, standing, 
132/100; April 8, 1990, sitting, 
132/88, recumbent, 134/92; July 
8, 1991: sitting, 146/80; June 
5, 1993, sitting, 150/110; and, 
blood pressure readings taken in 
November 1994 (184/100) and in 
April 1996 (173/100) and June 
1996 (165/95), after the veteran 
retired from the Texas Air 
National Guard.  The relevant 
documents from 1990 to 1993 are 
banded in the service department 
envelope, designated 1 of 2.  
The other documents are in 
Volume 2 of the veteran's claims 
file. 

6.  Schedule the veteran for VA 
orthopedic examination to determine 
whether the veteran has a low back 
disability other than degenerative 
changes due to osteoarthritis, and, 
if so, whether any of the current low 
back conditions were aggravated by 
the service-connected right knee 
disability.  

The examiner is asked to express 
an opinion as to whether there 
is a permanent increase in the 
severity of any current low back 
disability because of the 
service-connected right knee, 
and if so, the degree of 
impairment that can be 
attributable to the 
service-connected right knee.  

7.  Schedule the veteran for VA skin 
examination to determine whether the 
veteran has any skin condition that 
cannot be attributed to any known 
clinical diagnosis. 

8.  After completion of the above, 
adjudicate the claims.  On the claims for 
skin disease, chronic fatigue, and memory 
loss, including as a disability occurring 
in Persian Gulf veterans, consider the 
current version of 38 C.F.R. § 3.317, 
which was amended in June 2003.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




